Citation Nr: 1740799	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Type 2 diabetes mellitus as a result of
herbicide exposure in the Republic of Vietnam.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. J. Sico, Asociate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Navy, from August 1966 through May 1970.

This matter comes before the Board of Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran appeared before the undersigned Veterans Law Judge at a travel board hearing.  The transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has not shown, and may not be presumed, to have been exposed to herbicides in service.

2.  The currently diagnosed Type 2 diabetes mellitus, did not have its onset in service or for many years after, and is not otherwise shown to be related to military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed Type 2 diabetes mellitus was not incurred, or aggravated in service, and may not be presumed to have been incurred, or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  With no procedural questions to be addressed the claim is ready for disposition.

Analysis

The Veteran contends his currently diagnosed Type 2 diabetes mellitus is service connected based on application of the presumption applicable to herbicide-exposure; or in the alternative, he argues that he was actually exposed to Agent Orange.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also, Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record requires competent evidence showing: (1) the existence of a present disability; (2) in service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309 (a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331  (Fed. Cir. 2013).  Diabetes mellitus is a listed condition; the applicable presumptive period is one year following separation from service.

For herbicide-exposed veterans, service connection is presumed for a separate set of listed conditions; among these is Type 2 diabetes mellitus.  38 C.F.R. § 3.309 (e).  The condition may have manifested to a compensable degree at any time after exposure.  38 C.F.R. § 3.307 (a)(6)(ii).  A veteran who served in the Republic of Vietnam between January 9, 1962, and on May 7, 1975, is presumed to have been exposed to an herbicide.  38 C.F.R. § 3.307 (a)(6)(iii).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have  specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also, Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.    § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Review of the claims file reveals no competent and credible evidence that Type 2 diabetes mellitus was first manifested during service, nor does the Veteran so allege.  Service treatment records (STRs) fail to show any such diagnosis or indication of the disease.  VA examiners reviewing the STRs have affirmed such. Further, post-service records show that the condition was first diagnosed in December 2005, well outside the first post-service year.  Direct service connection based on in-service onset, and presumptive service connection for Type 2 diabetes mellitus as a chronic disease are therefore inapplicable, as is any finding of service connection based on continuity of symptoms under 38 C.F.R. § 3.303 (b) and Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Turning to the crux of the Veteran's allegations, that his currently diagnosed Type 2 diabetes mellitus is service connected based upon herbicide exposure, the Board must find the evidence of record is against a finding of a nexus on an actual or presumptive basis.

Here, the Veteran at first contended to VA in February 2009 that he was exposed directly to an herbicide agent during service while visiting his friend JR in Bien Hoa, Republic of Vietnam while on shore leave.  Later on he retracted that he claimed actual herbicide exposure on his visit, in a letter to VA in July 2016.  Unfortunately, the Veteran indicated that JR is unavailable to corroborate the Veterans shore leave visit with him.  In addition the Veteran indicates in August 1968 he was flown to Da Nang Air Base, Republic of Vietnam, to obtain a critical diesel mechanical part. 
In response to the Veterans statements, VA requested records from the National Archives Records Administration (NARA), and the Joint Services Records Research Center (JSRRC).  The NARA and JSRRC both responded to VA inquiries and provided the logbooks and history for the USS Intrepid for the year 1968.  While the Veteran is competent to state what his memory is, as to shore leave and flights taken, a thorough examination of the records yielded negative results for any personnel being ferried or flown to the Republic of Vietnam for shore leave or maintenance needs.  In addition, the Board notes there is no reference in the records that there were any flights made to Da Nang Air Base to obtain a critical part needed for the flight deck fire truck emergency vehicle.  Indeed, the ship's records mention re-supply occurring by other ships maneuvering alongside the Veteran's ship, and that aerial resupply occurred where helicopters brought supplies from these replenishment ships.  Examination of the records is adverse to a finding that the Veteran was on the ground in the Republic of Vietnam.

Next, the Veteran contends he is still entitled to service connection for service related to the "brown waters" presumption for exposure to herbicides.  Namely service on the inland waterways in the Republic of Vietnam.  Naval veterans who served on the "brown waters" are entitled to a presumption of exposure to an herbicide agent as a matter of course.  However, in order for the presumption to be extended to "blue water" naval veterans, which are those who served on the ocean, the evidence must show that the veteran's ship operated on the inland waterways of the Republic of Vietnam, or that it docked to the shore, or to a pier therein.

In response to VA inquiries, NARA and JSRRC gave negative responses as to any records, history, or deck logs that would indicate the USS Intrepid, docked or transited the inland waterways in the Republic of Vietnam.  In addition thereto, review of Compensation Services Navy and Coast Guard Ships associated with service in the Republic of Vietnam, and exposure to herbicide agents lists, did not identify the USS Intrepid in any category for herbicide exposure.

Based on the foregoing evidence, VA cannot concede any exposure to herbicides.

The Board finds the Veteran's claimed exposure to Agent Orange or herbicides, while serving aboard the U.S.S. Intrepid, to be outweighed by the more probative evidence to the contrary, namely, the responses and findings that do not show his ship traveled the inland waters of the Republic of Vietnam or that the Veteran set ashore there.

The Board does find the Veterans service record exemplary, and has drawn all inferences in his favor.  However, the preponderance of the evidence is against the claim, and, as such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, infra.


ORDER

Entitlement to service connection for Type 2 diabetes mellitus, as a result of exposure to herbicides in the Republic of Vietnam, is denied.



____________________________________________
MICHAEL E. KILCYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


